EXHIBIT 16.1 CORNELL, BEALL & LEIGH, LLC 2660 Stratfield Drive Cumming, Georgia 30041 Notice of Resignation Securities and Exchange Commission Washington, DC 20549 Dear Sir, This notice is to provide the Securities and Exchange Commission with the resignation of the firm Cornell, Beall & Leigh as auditor for the company, InfoSpi, as of December 1, 2010.It is noted that the company, InfoSpi has supplied the current Form 8-K to Cornell, Beall & Leigh and that all references to Cornell, Beall & Leigh are agreed upon. The Company, InfoSpi, has received the requested letter from Cornell, Beall & Leigh wherein they have confirmed their agreement to the Company’s disclosures in this Current Report with respect to Cornell, Beall & Leigh. A copy of this letter by Cornell, Beall & Leigh has been filed as an exhibit to this Current Report. Regards, John Beall, CPA CORNELL, BEALL & LEIGH, LLC. December 14, 2010
